IN THE COMMONWEALTH COURT OF PENNSYLVANIA


H. Edwin Rodrock,                      :
                    Appellant          :
                                       :
           v.                          :     No. 998 C.D. 2017
                                       :
Commonwealth of Pennsylvania,          :
Public Utility Commission              :


                                    ORDER

            NOW, February 27, 2019, having considered appellee’s application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge